UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2013 Commission File #: 000-53723 TAURIGA SCIENCES, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 65-1102237 (IRS Employer Identification Number) 39 Old Ridgebury Road Danbury, Connecticut 06180 (Address of principal US executive offices) Tel: (917) 796-9926 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ITEM 5.02 – DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS. On April 26, 2013, Stella M. Sung, Ph.D. was appointed as a member of the Board of Directors of Tauriga Sciences, Inc. (the “Company”).Dr. Sung has not been appointed to any committees of the Board of Directors as of the date of this filing. As previously noted in a Current Report on Form 8-K filed on April 24, 2013 (the “COO 8-K”), Dr. Sung is also serving as the Company’s Chief Operating Officer. Dr. Sung brings almost twenty years of leadership experience in the healthcare sector as both a senior operating executive and an early stage life science venture capitalist.Dr. Sung is currently Business Development Officer of Avita Medical, a public regenerative medicine company, and Managing Director of Pearl Street Venture Fund, a life science venture fund.She previously held the position of Chief Business Officer of Cylene Pharmaceuticals, a venture-backed oncology company. Dr. Sung has served as a Managing Director or General Partner for several life science venture firms, including Coastview Capital (founded by former Amgen CEO Gordon Binder) and Oxford Bioscience Partners. She has led venture rounds of financing for seven transactions, co-founded two biotechnology companies, served on seven Boards of Directors and served as Chairman of the Board for four biotechnology companies. Previously, she focused on life science and health care investments at Advent International, a global private equity firm that has raised over $6 billion in cumulative capital to date. Dr. Sung received her B.S. in chemistry from The Ohio State University and her Ph.D. in chemistry from Harvard University, where she was a National Science Foundation Pre-Doctoral Fellow.She earned her Harvard Ph.D. under the guidance of Professor Dudley Herschbach, the 1986 Nobel Laureate in Chemistry. Family Relationships There are no family relationships between any of the Company’s directors or officers and Dr. Sung. Related Party Transactions There are no related party transactions with respect to Dr. Sung reportable under Item 5.02 of Form 8-K and Item 404(a) of Regulation S-K. Compensatory Arrangements As previously disclosed in the COO 8-K, Dr. Sung was granted 2,500,000 shares of the Company’s common stock, par value $0.001 on April 15, 2013. Additionally, as part of her appointment to the Board of Directors, Dr. Sung was granted an additional 1,250,000 shares of the Company’s common stock on April 26, 2013. All such shares are “restricted” as such term is defined by the Securities Act of 1933. The Company has not entered into any other compensatory agreements or plan with Dr. Sung. ITEM 9.01 –FINANCIAL STATEMENTS AND EXHIBITS. Exhibit No. Description Press release dated April 26, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAURIGA SCIENCES, INC Date: April 29, 2013 By: /s/Seth M. Shaw Seth M. Shaw Chief Executive Officer 3
